DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an Amendment dated February 8, 2022.  Claims 1, 7 and 13 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Flook- new mathematical formula was an abstract idea).  
“ In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity in which there is resource management with the capacity to grant additional users access to resources based on pre-defined rules through an onboarding process.
(App. Spec. paras. 0002-0003 – “The present invention generally relates to systems and tools for the guided creation, management, and utilization of supervised resource accounts. [0003]    There is a need for an efficient and intelligent way to educate and introduce non-conventional resource account users to management of resource accounts in order to provide increased access to resources and promote best practices for resource planning, investing, and spending”).  
The innovation as claimed appears to be directed to the user’s objective of managing the on-boarding process and identifying possible recommendations based on use profile and activity or and inputs rather than the integration of a practical application.  
This is directed to onboarding users that grants access to platform resources and make recommendations based on the input of the user. 
2A, Prong One, It is a certain method of organizing human activity because there is the evaluation of data to determine what recommendations to be made to the customer.  Matching up information based on the existing information as recited in the claims are nothing more than gathering data and applying a set of instructions to the data.  
For illustration purposes Claim 14 recites 
13. (Currently Amended) A computer implemented method for intelligent on- boarding and resource account management, the computer implemented method comprising: 
receiving, from a user device, a request to access [[the]] a resource account management platform; 
displaying to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; 
receiving a selection to onboard the second user to the resource account management platform; 

and automatically linking the resource account for the second user with one or more related user resource accounts; 
display to the second user, via the graphical interface, a recommended resource savings goal or suggested product purchase goal:
 based on the recommended resource savings goal or suggested product purchase goal, enroll the second user in a resource savings program [[;]]wherein the resource savings program further comprises;
identifying the second user’s daily, weekly, or monthly allowance,
identifying one or more products that the second users can work toward affording by allocating and saving resources;
based on the second user’s daily, weekly, or monthly allowance, and a price of the one or more products, identifying a time period for the resource savings program; 
and forward a notification of the recommended resource savings goal or suggested product purchase goal to the user via a mobile device or wearable device.”

According to Applicant’s specification paras. 0023, 0025, and 0040-0043, 0045-0049, 0051-0057
 [0023] “Computing system” or “computing device” as used herein may refer to a networked computing device within the entity system. The computing system may include a processor, a non-transitory storage medium, a communications device, and a display. The computing system may be configured to support user logins and inputs from any combination of similar or disparate devices. Accordingly, the computing system may be a portable electronic device such as a smartphone, tablet, single board computer, smart device, or laptop. In other embodiments, the computing system may be a stationary unit such as a personal desktop computer, networked terminal, IoT device, or the like.
[0025] Accordingly, as used herein the term “user device” or “mobile device” may refer to mobile phones, personal computing devices, tablet computers, wearable devices, desktop computers, laptop computers, IoT devices, smart devices (e.g., smart watches), and/or other types of computing systems or devices and/or any electronic device capable of receiving and/or storing data therein.
[0040] Turning now to the figures, FIG. 1 illustrates an operating environment for the supervised resource distribution account management platform, in accordance with one embodiment of the present disclosure. In particular, FIG. 1 illustrates a resource account management platform 104 that is operatively coupled, via a network, to a user device 106 and/or an entity computing system 103. In such a configuration, the resource account management platform 104 may transmit information to and receive information from the user device 106 and/or the entity computing system 103. It should be understood that FIG. 1 illustrates only an exemplary embodiment of the operating environment 100, and it will be appreciated that one or more functions of the systems, devices, or servers as depicted in FIG. 1 may be combined into a single system, device, or server. For instance, the functions of the resource account management platform 104 and the entity computing system 103 may be executed on a single computing system. Furthermore, a single system, device, or server as depicted in FIG. 1 may represent multiple systems, devices, or servers.

[0041] The network may be a system specific distributive network receiving and distributing specific network feeds and identifying specific network associated triggers. The network include one or more cellular radio towers, antennae, cell sites, base stations, telephone networks, cloud networks, radio access networks (RAN), WiFi networks, or the like. Additionally, the network may also include a global area network (GAN), such as the Internet, a wide area network (WAN), a local area network (LAN), or any other type of network or combination of networks. Accordingly, the network may provide for wireline, wireless, or a combination wireline and wireless communication between devices on the network.



[0043] As further illustrated in FIG. 1, the resource account management platform 104 may be a computing system within the entity system which provides data aggregation and integration functions across multiple channels. Accordingly, the resource account management platform 104 may comprise a communication device 112, a processing device 114, and a memory device 116, where the processing device 114 is operatively coupled to the communication device 112 and the memory device 116. The processing device 114 uses the communication device 112 to communicate with the network and other devices on the network, such as, but not limited to the user device 106 and/or the entity computing system 103. As such, the communication device 112 generally comprises a modem, antennae, WiFi or Ethernet adapter, radio transceiver, or other device for communicating with other devices on the network.

[0045] The operating environment 100 may further comprise an entity computing system 103. The entity computing system 103 may refer to a computing system which may be operated by a user such as an administrator or employee of the entity. The entity computing system 103 may comprise a processing device 174 operatively coupled to the communication device 172 and a memory device 176 comprising data storage 178 and computer readable instructions 180. The computer readable instructions 180 may comprise an entity application 182 which may be configured to instruct the processing device 174 to execute certain functions over the network, such as interacting with the user device 106 and/or the resource account management platform 104.

[0046] The communication device 172, and other communication devices as described herein, may comprise a wireless local area network (WLAN) such as WiFi based on the Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards, Bluetooth short-wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz or other wireless access technology. Alternatively or in addition to the wireless interface, the entity computing system 103 may also include a communication interface device that may be connected by a hardwire connection to the resource distribution device.

[0047] The computing systems described herein may each further include a processing device communicably coupled to devices as a memory device, output devices, input devices, a network interface, a power source, a clock or other timer, a camera, a positioning system device, a gyroscopic device, one or more chips, or the like.

[0048] In some embodiments, the computing systems may access one or more databases or datastores (not shown) to search for and/or retrieve information related to the service provided by the entity. The computing systems may also access a memory and/or datastore local to the various computing systems within the operating environment 100.

[0049] The processing devices as described herein may include functionality to operate one or more software programs or applications, which may be stored in the memory device. For example, a processing device may be capable of operating a connectivity program, such as a web browser application. In this way, the computing systems may transmit and receive web content, such as, for example, product valuation, service agreements, location-based content, and/or other web page content, according to a Wireless Application Protocol (WAP), Hypertext Transfer Protocol (HTTP), and/or the like.

[0051] The chip may include the necessary circuitry to provide integration within the devices depicted herein. Generally, the chip will include data storage which may include data associated with the service that the computing systems may be communicably associated therewith. The chip and/or data storage may be an integrated circuit, a microprocessor, a system-on-a-chip, a microcontroller, or the like. In this way, the chip may include data storage. Of note, it will be apparent to those skilled in the art that the chip functionality may be incorporated within other elements in the devices. For instance, the functionality of the chip may be incorporated within the memory device and/or the processing device. In a particular embodiment, the functionality of the chip is incorporated in an element within the devices. Still further, the chip functionality may be included in a removable storage device such as an SD card or the like.

[0052] A processing device may be configured to use the network interface to communicate with one or more other devices on a network. In this regard, the network interface may include an antenna operatively coupled to a transmitter and a receiver (together a “transceiver”). The processing device may be configured to provide signals to and receive signals from the transmitter and receiver, respectively. The signals may include signaling information in accordance with the air interface standard of the applicable cellular system of the wireless telephone network that may be part of the network. In this regard, the computing systems may be configured to operate with one or more air interface standards, communication protocols, modulation types, and access types. By way of illustration, the devices may be configured to operate in accordance with any of a number of first, second, third, fourth, and/or fifth-generation communication protocols and/or the like. For example, the computing systems may be configured to operate in accordance with second-generation (2G) wireless communication protocols IS-136 (time division multiple access (TDMA)), GSM (global system for mobile communication), and/or IS-95 (code division multiple access (CDMA)), or with 

[0053] The network interface may also include an application interface in order to allow a user or service provider to execute some or all of the above-described processes. The application interface may have access to the hardware, e.g., the transceiver, and software previously described with respect to the network interface. Furthermore, the application interface may have the ability to connect to and communicate with an external data storage on a separate system within the network.

[0054] The devices, platforms, and computing systems depicted in FIG. 1 may have an interface that includes user output devices and/or input devices. The output devices may include a display (e.g., a liquid crystal display (LCD) or the like) and a speaker or other audio device, which are operatively coupled to the processing device. The input devices, which may allow the devices to receive data from a user 102, may include any of a number of devices allowing the devices to receive data from a user 102, such as a keypad, keyboard, touch-screen, touchpad, microphone, mouse, joystick, other pointer device, button, soft key, and/or other input device(s).

[0055] The devices, platforms, and computing systems may further include a power source. Generally, the power source is a device that supplies electrical energy to an electrical load. In some embodiment, power source may convert a form of energy such as solar energy, chemical energy, mechanical energy, or the like to electrical energy. Generally, the power source may be a battery, such as a lithium battery, a nickel-metal hydride battery, or the like, that is used for powering various circuits, e.g., the transceiver circuit, and other devices that are used to operate the devices. Alternatively, the power source may be a power adapter that can connect a power supply from a power outlet to the devices. In such embodiments, a power adapter may be classified as a power source “in” the devices.

[0056] As described above, the devices, platforms, and computing systems as shown in FIG. 1 may also include a memory device operatively coupled to the processing device. As used herein, “memory” may include any computer readable medium configured to store data, code, or other information. The memory device may include volatile memory, such as volatile Random Access Memory (RAM) including a cache area for the temporary storage of data. The memory device may also include non-volatile memory, which can be embedded and/or may be removable. The non-volatile memory may additionally or alternatively include an electrically erasable programmable read-only memory (EEPROM), flash memory or the like. The memory device may store any of a number of applications or programs which comprise computer-executable instructions/code executed by the processing device to implement the functions of the devices described herein. The computing systems may further comprise a gyroscopic device. The positioning system, input device, and the gyroscopic device may be used in correlation to identify phases within a service term.

[0057] Each computing system may also have a control system for controlling the physical operation of the device. The control system may comprise one or more sensors for detecting operating conditions of the various mechanical and electrical systems that comprise the computing systems or of the environment in which the computing systems are used. The sensors may communicate with the processing device to provide feedback to the operating systems of the device. The control system may also comprise metering devices for measuring performance characteristics of the computing systems. The control system may also comprise controllers such as programmable logic controllers (PLC), proportional integral derivative controllers (PID) or other machine controllers. The computing systems may also comprise various electrical, mechanical, hydraulic or other systems that perform various functions of the computing systems. These systems may comprise, for example, electrical circuits, motors, compressors, or any system that enables functioning of the computing systems.

The recommendations for the second user entails “identifying the second user’s daily, weekly, or monthly allowance,
identifying one or more products that the second users can work toward affording by allocating and saving resources;
based on the second user’s daily, weekly, or monthly allowance, and a price of the one or more products, identifying a time period for the resource savings program; 
and forward a notification of the recommended resource savings goal or suggested product purchase goal to the user via a mobile device or wearable device.”


These are similar to steps a person would take to evaluate a request in order to recommend offerings that best meets the needs of the user based on defined criteria.  Beyond the abstract idea, the additional elements recite hardware components including user device, graphical interface, mobile and wearable device there does not appear to be any technology being improved. They are described at a high level of generality where each step does no more than require a generic computer to perform generic computer functions. Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike, McRO, the present claims contain improvements to the data analysis of an existing process and not one of a technology or technological field.  Computational data analysis without meaningful limitations within the claims that amount to significantly more than a judicial exception (i.e. abstract idea), irrespective of the complexity and/or granularity of the data.  
In particular, there is a lack of improvement to a computer or technical field of transaction processing because the data processing performed merely uses a system as a tool to perform an abstract idea- see MPEP 2106.05(f). Therefore, the claims are directed to an abstract idea.  The invention as claimed recites a generic computer server and the claim does not pass step 2A, Prong Two.
Step 2B; The next step is to identify any additional limitations beyond the judicial exception.  The additional elements are user device, graphical interface, mobile and wearable device which are disclosed in the specification at a high degree of generality and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
claims 2-6, 8-12 and 14-20 are rejected under 35 U.S.C. § 101.  For example, claims 14-17 describe different types of conditions used in evaluating the allocation of resources and recommendations provided to the user and the types of and responses to the request.  
These claim limitations recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1, 7 and 13 are rejected under 35 U.S.C. § 101 including claims 2-6, 8-12 and 14-20 which fall with claims 1, 7 and 13.  Therefore, claims 1-20 are not patent eligible under 35 USC 101. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 13, which is illustrative of the Independent claims including 1 and 7, recites: 
13. (Currently Amended) A computer implemented method for intelligent on- boarding and resource account management, the computer implemented method comprising: 
receiving, from a user device, a request to access [[the]] a resource account management platform; 
displaying to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; 
receiving a selection to onboard the second user to the resource account management platform; 
onboarding the second user by automatically creating a resource account for the second user and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user; 
and automatically linking the resource account for the second user with one or more related user resource accounts; 
display to the second user, via the graphical interface, a recommended resource savings goal or suggested product purchase goal:
 based on the recommended resource savings goal or suggested product purchase goal, enroll the second user in a resource savings program [[;]]wherein the resource savings program further comprises;
identifying the second user’s daily, weekly, or monthly allowance,
identifying one or more products that the second users can work toward affording by allocating and saving resources;
based on the second user’s daily, weekly, or monthly allowance, and a price of the one or more products, identifying a time period for the resource savings program; 
and forward a notification of the recommended resource savings goal or suggested product purchase goal to the user via a mobile device or wearable device.”
.”
The invention as claimed recites an abstract idea of resource management optimization which is a method of organizing human activity; wherein there is an addition of authorized users to grant them access to resources based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. user device, graphical interface; see App. specification, paras. 0023-0026).  This recited abstract idea is not integrated into a practical application.  .  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. user device, graphical interface) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-6, 8-12 and 14-20 provide additonal details about how the predefined rules are applied to the on-boarding process that links an account to a resource and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019